Citation Nr: 0734453	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-33 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from August 1954 to February 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim of entitlement to service connection for PTSD.  
Jurisdiction over the veteran's claims files has been 
transferred to the RO in Phoenix, Arizona.  

In his substantive appeal, received in September 2004, the 
veteran indicated that he desired a hearing before a Veterans 
Law Judge at the RO.  However, in August 2006, the veteran 
indicated that he desired to withdraw his request for a 
hearing.  Accordingly, the Board may proceed.  See 38 C.F.R. 
§ 20.702 (e) (2007).  

The veteran is already in receipt of a total disability 
evaluation. 


FINDING OF FACT

The veteran does not have PTSD that is related to his active 
duty service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the veteran has submitted additional 
evidence in support of his claim since the Supplemental 
Statement of the Case was issued in May 2006.  This evidence 
is accompanied by a waiver of review by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304(a) (2007).  
In addition, although some of this evidence was received more 
than 90 days after certification to the Board in August 2006, 
the Board has granted the appellant's "Motion for Good 
Cause" to have this evidence accepted.  See 38 C.F.R. 
§ 20.1304(b)(ii).  Accordingly, a Remand for review by the 
agency of original jurisdiction is not warranted.  

The veteran argues that he has PTSD as a result of his 
service.  Specifically, he argues that he has PTSD as a 
result of: 1) helping to process the bodies of dead Americans 
at Bien Hoa airport on the day of his arrival in Vietnam, in 
April 1967, 2) on two or three occasions, seeing the dead 
body of an enemy soldier that was left outside of his unit 
while he was stationed at the Phu Cat Airbase dispensary, 
sometime between September and November of 1967, 3) seeing 
dead bodies of Vietnamese while performing duties in 
villages, and 4) helping to evacuate dead and wounded bodies 
after an Italian airliner crashed at Orly Airport on November 
24, 1956 (hereinafter, stressors #1, #2, #3, and #4).  See 
veteran's letters, received in December 2001, May 2002, 
November 2003, and October 2006; transcript of veteran's 
hearing, held in March 2004; appellant's Motion, received in 
June 2007.    

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran's discharge (DD Form 214) indicates the 
following: the veteran served in France from May 14, 1955 to 
May 13, 1959; during the period from July 1954 to October 
1959, his duty title was "SSGT, Dental Specl"; he served in 
Vietnam from March 24, 1967 to December 2, 1967, with the 
37th USAF Dispensary, Phu Cat Air Force Base, Republic of 
Vietnam; during his Vietnam service his primary duty was 
"prev dentistry special/NCOIC, Prev Dent"; his awards 
include the Republic of Vietnam Campaign Medal, and the 
Bronze Star Medal.  

The Board finds that service records provide evidence against 
his claim, failing to indicate a stressor or problems 
normally associated with PTSD. 

Given the nature of the evidence pertaining to the claimed 
stressors, the Board will first discuss stressors #1, #2, and 
#3.  

A response from the National Personnel Records Center (NPRC), 
dated in January 2002, states that the veteran served in 
Vietnam from March 21, 1967 to November 30, 1967.  

The Board first notes that the veteran does not assert that 
he participated in combat, and that the evidence does not 
show that the veteran received commendations or awards that 
warrant the conclusion that he participated in combat.  See 
VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256-6258 (2000); VBA's 
Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 
1MR"), Part III.iv.4.H.29.b, c.  In this regard, although 
the veteran received the Bronze Star Medal, he does not 
assert, and the evidence does not show, that it was 
accompanied by a "V" device, or that it was otherwise 
awarded for valor.  The Board therefore finds that the 
veteran did not participate in combat.  See Cohen v. Brown, 
10 Vet. App. 128, 145 (1997).  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); see also M21-1MR, Part III.iv.4.H.29.a, 
i.  

A statement from the veteran's spouse, dated in April 2005, 
shows that she states that the veteran had noticeably changed 
after his return from service in Vietnam, to include being 
bitter, cynical, reclusive, and having a bad temper.  

A notarized statement from D.S., dated in April 2007, shows 
that the author states that he served at Phu Cat between 
April 1967 and April 1968, and that during this time there 
were two or more dead Vietnamese bodies placed outside of the 
37th USAF Dispensary that were openly visible to all 
personnel.  

With regard to the RO's attempts to develop the claimed 
stressors, the Board notes that the veteran filed his claim 
over six years ago, in April 2001.  In documents attached to 
a duty to assist letter, dated in November 2001, the RO sent 
the veteran a PTSD questionnaire.  This questionnaire 
requested the approximate dates, geographic locations, units 
involved, and the names of persons who were involved.  There 
is no record to show that the veteran completed the 
questionnaire, although he did subsequently submit a number 
of letters discussing his stressors.  

The Board has reviewed these stressors and has found no 
reasonably basis it could confirm the stressors cited by the 
veteran based on events that are alleged to have occurred 
decades earlier.

With regard to the claimed stressor #1, involving seeing dead 
Vietnamese while on duty in villages, the veteran first 
mentioned this exact stressor at his hearing at the RO in 
March 2004.  This was after the RO attempted to verify the 
claimed stressors with the CURR (U.S. Armed Services Center 
for Unit Records Research) (now the U.S. Army and Joint 
Services Records Research Center (JSRRC)) in June 2002, and 
this stressor has not been submitted to CURR for 
verification.  

Based on a complete review of the record, the fact that the 
veteran's stressors have changed over time is found to 
provide factual evidence against this claim, undermining the 
veteran's recollection of events.  The post-service medical 
record, clearly indicating a "brain injury" (see May 2005 
medical report of "M.J.T.", M.A., CCC-SP and other medical 
records) only provides more evidence that an additional 
effort to confirm the veteran's stressors will not prevail. 

No further development is warranted as to this claimed 
stressor, as the veteran has not provided VA with the 
locations, or approximate dates, of these incidents that 
could be confirmed; they are anecdotal in nature, and so 
lacking in detail that it is not capable of being documented.  
See M21-1MR, Part IV.ii.1.D.15.a (attempt at corroboration 
not required where stressors are not capable of being 
documented), and 14.d. (noting that claimants must provide, 
at a minimum, a stressor that can be documented, the location 
where the incident took place, the approximate date (within a 
two-month period of time) of the incident, and the unit of 
assignment at the time the stressful event occurred); see 
also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding 
that it is not an impossible or onerous task for appellants 
who claim entitlement to service connection for PTSD to 
supply the names, dates and places of events claimed to 
support a PTSD stressor); Hayes v. Brown, 5 Vet. App. 60, 68 
(1993); Cohen, 10 Vet. App. at 149-150.  

In addition, there is no evidence in the veteran's discharge, 
his personnel file, or the other evidence of record, that is 
sufficient to corroborate this claimed stressor.  The Board 
therefore finds that the claimed stressor is not verified.  

With regard to the claimed stressors involving processing 
dead Americans at Bien Hoa in April 1967, and seeing dead 
enemy bodies outside the Phu Cat dispensary between September 
and November of 1967 (stressors #2 and #3), the Board has 
determined that the evidence does not warrant the conclusion 
that either of these claimed stressors have been verified.  
Specifically, the claims files include a response from the 
CURR, dated in March 2003, which shows that they determined 
that although there was an attack on Bien Hoa Airbase on May 
12, 1967, that the veteran's unit was at Phu Cat during that 
time.  See also January 2002 response from the NPRC (noting 
that he arrived in Vietnam on March 21, 1967); veteran's 
personnel file (DA Form 20) (noting that he began service at 
Phu Cat on March 24, 1967).  The CURR attached unit histories 
for the veteran's parent unit (the 37th Combat Support 
Group), which do not provide any basis to find that these 
stressors are verified, and provides evidence agonist this 
claim.   

In this regard, the unit histories note an incident involving 
"infiltration and pilferage" at a storage yard, in which a 
Vietnamese national was caught inside the compound by a 
canine patrol on November 2, 1967.  This history states that 
the Vietnamese was wounded with a shotgun blast, and that he 
was taken to the base dispensary.  The details of this 
incident do not appear to match the claimed stressor of 
seeing dead bodies outside of his unit while at Phu Cat.  In 
addition, a "Chronology of VC/NVA Attacks on the Ten Primary 
USAF Operating Bases in RVN 1961-1973" does not show an 
attack on Bien Hoa Airport (or Tan Son Nhut Airport) in April 
1967, nor does this document note any attacks on Phu Cat 
during the veteran's Vietnam service, providing evidence 
against this claim.  

Although the Board has considered the lay statement of D.S., 
this statement is unaccompanied by any supporting evidence, 
it does not provide dates for the claimed incidents, and it 
appears to cover a time span that runs five months past the 
veteran's service in Vietnam (which ended in November 1967).  
It is therefore outweighed by the contrary evidence of 
record, and is insufficient to show that the claimed stressor 
#3 is verified.  

Simply stated, the Board has reviewed the veteran's many 
statements over the last seven years and finds little basis 
to further investigate these alleged stressors.  The 
veteran's stressor statements are not always clear, he adds 
additional stressors regularly (making confirmation highly 
difficult) and his statements are not confirmable (little 
reference to times, dates, units, servicemen involved, etc.).  
The efforts the RO has undertaken to confirm his stressors 
only lead the undersigned to the conclusion that further 
efforts to confirm his stressors would lead to no 
constructive result.      

In summary, none of the claimed stressors could be verified 
by CURR, and the evidence is insufficient to show that 
claimed stressors #1, #2, or #3 are verified.  The Board 
therefore finds that the evidence is insufficient to show 
that claimed stressors #1, #2, or #3 are verified.  See M21-
1MR, Part III.iv.4.H.29.e.  

With regard to stressor #4, involving helping to evacuate 
dead and wounded bodies after an Italian airliner crashed at 
Orly Airport on November 24, 1956, this stressor was first 
claimed in a letter received in December 2006.  See veteran's 
letter, dated in November 2006, and received in December 
2006.  This is over 51/2 years after the veteran filed his 
claim in April 2001.  The evidence he has submitted in 
support of this stressor includes newspaper articles, a unit 
roster, commendations, a lay statement, photocopies of 
photographs, and an article apparently taken from the 
internet.  

It is very unclear why the veteran would file a claim for 
PTSD based on a set of stressors and then wait more than five 
years to inform the VA of another stressor that has caused 
him problems since service.  The veteran actually indicated 
that had "forgotten" about this stressor until 2006.

Overall, such statements are found to provide only more 
evidence against this claim.

This stressor has not been submitted to CURR for 
verification.  However, even assuming such a stressor is 
verified, service connection is not warranted for PTSD based 
upon this stressor.  Specifically, the claims files do not 
include any competent  evidence associating the veteran's 
PTSD with this stressor.  See 38 C.F.R. § 3.304(f).  In fact, 
none of the medical evidence indicates that the veteran has 
ever discussed this incident, and in his November 2006 
letter, the veteran stated that, "I had forgotten about this 
until approximately six (6) months ago."  In summary, there 
is no competent evidence that associates PTSD with this 
claimed stressor.  The only etiological opinions as to PTSD 
are found in the March 2002 VA PTSD examination report, and a 
February 2005 statement from (VA physician) Dr. R.S.G., M.D.  
Both of these opinions associate PTSD with the one or more 
claimed stressors based on Vietnam service.  They are 
therefore both based on unverified stressors, and do not 
provide a basis for service connection.  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992) (just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD);  
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (stating that the 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991) (same).  The veteran's 
different statements regarding his stressors over time are 
found to provide evidence against this claim, providing no 
basis for further stressor confirmation or to find PTSD based 
on the veteran's statements.        

The veteran's claim for service connection for PTSD fails on 
the basis that the veteran is not shown to have participated 
in combat; there is no competent evidence of a link between a 
verified stressor and PTSD; and that all elements required 
for such a showing have not been met.  The Board therefore 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.  

The Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  In a letter, dated in November 2001, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  See also duty to assist 
letter, dated in October 2003.  The veteran was specifically 
informed as to what evidence he was to provide and to what 
evidence VA would attempt to obtain on his behalf. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board also notes 
that the November 2001 letter was sent to the veteran prior 
to the RO's March 2003 decision that is the basis for this 
appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (2006), aff'd 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the veteran's claims files.  

In this regard, a June 1994 letter from the Social Security 
Administration (SSA) indicates that the veteran was 
determined to be disabled.  Although the SSA's records have 
not been obtained, there is no argument or evidence to show 
that the SSA's decision includes evidence that is relevant to 
the issue on appeal.  In this regard, the medical evidence 
dated around the time of the SSA's decision indicates that 
the veteran sustained a significant brain injury following a 
transient ischemic attack.  He also received a great deal of 
treatment for respiratory symptoms.  Accordingly, further 
development for SSA records is not warranted.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the duty to assist is 
limited to specifically identified documents that, by their 
description, would be facially relevant and material to the 
claim).  The veteran has been afforded an examination, and an 
etiological opinion has been obtained.  However, the Board 
has determined that there is no diagnosis of PTSD based 
solely upon a verified stressor.  The basis of this denial 
provides no meaningful basis for SSA records from 1994 to be 
obtained. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


